 *Dq-            WELLT-Aq .d?tlNSoN,

  Z, /Llrc/1,a€L 7, NCSS€7/ / Pt-atnlfzFE                   ZN

CAsA*       I!"Zo-eV-ootsl       -tt/r-SMV       Assz:GNsb rc

Yna     oN gi?. AtSoctT FaBR^nrey Lr, zd'zo / AA

R{ev<esrTNG ANy oz7+<                F*FeVwrt    o   1211 A sS x.rArq)


wffi+     W   tlY TF+ES cAs€ \.</AS Ke*.*ssz6/ye)

ru    ;n'(t>a€ PPuc- |<AJ--Y =f< . AS frt€

R.*ntrrrF          4t    r7+B cAsa Z:T f s               /1A\/

CoNsrrruTCoNA t-            Rfaur=   oF Dur; PRrcESS

AND tzflunu- PfiortcrTa,nl oF r/+€ 1JWS TO

Kacezvq ALL L€6At* Dx-qnaN7-s To

D€TZTIDANTS             trrCrNG Ret*reD TO FtszlTA-ffi

TN    '( tnt R     L/A/q{   "
                                A y ADDK€SS v/=ue

BA LTS-rET) o/\l                ?xae L       a       T    LooK
  FotyARD 7T A                     GTurzrr ResPoNs{         TJV


R€CrtRDS       lt         77+Ca LtrGftt* Mnffi

$atroRa       US               i1Ay   6oD       BLESS

Au€)?r1P            AND            Tvrs     CR*T        covsruTltutvl

U Tvol< AN oAn+ n                          L,(P/-*nLD AN D

DEFA'{D,




 DATED        ,sf
                    ",f="*
 fnf.41A€e f. Nz-sSaZ{
ozsoyt5 |
'?.0 , i3ox
            3.5-to
Ct'6ot* (at N6t     co   r(   W76y1 3 c-$trG,
yuttL-AN , N4            g7o7__l
          I
                                  Case 1:20-cv-001-51-PJK Document                        1   Flled O2l2Ll2O Page 1 of 16


Pro Sc 14 (Rev. 1716) Complaint for Violation of Civil Rights (Prisoncr)




                                                UurBn Srarps Drsrrucr                               CoURT
                                                                                for the
                                                                        District of New Mexico

                                                                           lo+       Division


                                                                                          case   No. )0 err 5 I          I          t^.lT-     5*rJ
Flr.cFa€L                         tr,
                           ptaiilifrfQ)
                                           Nzgssnl                                                -    (o beflled in by the Clerk's Ofice)


(l{rile thefull nane of eachplaintifwho isfiling this complaint.
If the names of all the plaintiffs canrotfit in the space above,
please write "see atlached" in the spce and attach an additioltal
pge with tfu full            list of nanes.)
                                                                                                                             W.
                                                                                                                              f\t      d*
                                                                                                                     O        o
                                                                                                                     rr1
                                                                                                                     E        -t
                                                                                                                              r;t     8H
                                                                                                                              @       qgrh
                                                                                                                     E
                                                                                                                     cl3      :       qa=
                                      DefendantG)                                                                    C
(Write   full nante of each defendant whb is being ned lfthe
         the                                                                                                         C)
                                                                                                                     C
                                                                                                                              T       *5rn
names o/all the defendanls carnot fit in the spce above, please
write    "see   attached" in the spce and atlach an additional page
                                                                                                                    O
                                                                                                                     rT-r
                                                                                                                     D        ;      Eqtf
                                                                                                                                     g8
with   the   lull   ltst   of natnes. Do not include addresses here.)                                               C         C'
                                                                                                                    lTr       CD
                                                                                                                                        E
                                           COMPLAINT FOR VIOLATION OF'CTVIL RIGHTS
                                                                    (Prisoner Complaint)



                                                                              NOTICE

   Federal Rules   ofCivil Procedure 5.2 addresses the privacy and security concenu resulting from public access to
   electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
   security number or full birth date; the full name of a person known to be a minor; or a complete financial accounl
   number. A filing may include only:the last four digits of a social security number; the year of an individual's
   birth; a minor's initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiffneed not send exhibits, affidavits, grievance or witress statements, or any
   other materials to the Clerk's Offrce with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                             Page I   of ll
                                           3                :\)
                                                                           ti
                                                   t{
                                           rr
                                           r  E P
                                            B $
                                           3
                                                  d+
                                                   n
                                                   b
                                                               s
                                                               d qH
                                           z       c
                                            \ I t,,l
                                               { {lli                                      It
                                           t0
                                            {o x o                                         I"
                                                                                           f.t
                                            lt ntq                                         u
                                                                                           (r.
                                                                                           Itr
                                                                                           z
         ?-                                    $
                                                   e
                                                  t^

          ?=%
         -ai                                       9
                                                   A
             e
nl              .,
                rfl
ri
|.t.
tt
;il1.r
         >$t
h,
  I
         gil
              rtili
h!
rl         > t-
*.r



         f;i * H.$
*.1
U


         t"ih                    H

         \ rtr t iild
                                                 i'l    ,   -'r    r,            il.r
         .\-F                                       :       s:     dl,.         ir _




                 NJ              i               lb'
                                                 : t    ..:a.      r':!!
                                                                   r:-..; :l-
                                                                           :::i




         S')N tro
                                                 id..     Il       r.. i


         \ r      I   11                                ,,-.



                                                        i, I
                                                               .
                                                                   1,",:   'j:.


                                                                               t..
                                                                               ''r'r
              nj
                            it                             |                   'lj

                \J               $                                         '
                                                                               ;tjt:
                                                                               !
                                                                                       i




                                                                               i,,"
         \€
          o\
          r                \r{i
                            Ir   $




                                          'o&q
                                            aY          /
                                           NqJ
                                     ,F    Ptr}
                                          renb,
